 



     
Participant
  Date

EXHIBIT 10.3

STOCK OPTION AGREEMENT

ANDREW CORPORATION
MANAGEMENT INCENTIVE PROGRAM

     THIS AGREEMENT is made as of the      th day of                     ,
200      (the “Grant Date”) between ANDREW CORPORATION, a Delaware corporation
(the “Company”), and
                                                             (the “Optionee”).

WITNESSETH:

     WHEREAS, the Company adopted the Andrew Corporation Management Incentive
Program (the “MIP”) for the purpose of providing incentives to selected key
employees by making available to them opportunities to acquire shares of the
common stock, $.01 par value, of the Company (the “Common Stock”); and

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) considers it desirable and in the best interests of
the Company that the Optionee be granted options to purchase Common Stock.

     NOW THEREFORE, in consideration of these premises, the parties agree as
follows:

     1. Grant. The Company grants to the Optionee the option to purchase
                    shares of Common Stock at a price of $                    
per share (the “Option Price”), on the terms and subject to the conditions
hereinafter set forth (the “Option”).

     2. Duration; Exercise. The duration of the Option shall be for the period
beginning on the Grant Date and continuing through the close of business on
                    , 20      (the “Option Period”). Except to the extent
otherwise provided in Section 3 and Section 6, the manner, time and rate of
exercise of the Option shall be in accordance with the terms set forth in
Exhibit A.

     3. Right to Exercise in Certain Events. Notwithstanding the provisions of
Section 2 and Exhibit A to the contrary, but subject to Section 6, the Option
shall be fully exercisable if the Optionee’s employment terminates (1) due to
Retirement or Disability (as such terms are defined in the MIP) after not less
than six months following the Grant Date, or (2) by reason of death. If the
Optionee terminates employment by reason of Retirement or Disability, the Option
will be exercisable for three years or, if earlier, until the end of the Option
Period. If the Optionee dies while employed by the Company or after terminating
by reason of Retirement or Disability, the Option will be exercisable by the
Optionee’s Beneficiary until the earliest of one year after death,

1



--------------------------------------------------------------------------------



 



three years after termination due to Retirement or Disability, or the end of the
Option Period. The Optionee may designate a person, trust or other entity as the
Optionee’s Beneficiary. No such designation, or any revocation or change
thereof, is effective unless made in writing on a form provided by the Committee
and delivered to the Committee prior to death. If the Optionee fails to properly
designate a Beneficiary or the Optionee’s Beneficiary fails to survive the
Optionee, then the Optionee’s Beneficiary will be the Optionee’s estate. If the
Optionee terminates employment for any reason other than Retirement, Disability
or death, the Option will be exercisable (to the extent vested at termination of
employment pursuant to Exhibit A) until the earlier of three months after
termination of employment or the end of the Option Period. If the Optionee dies
during such period, the Optionee’s Beneficiary may exercise the Option (to the
extent vested and exercisable on the date of death) until the earlier of one
year after death or the end of the Option Period. In the event of a
Change-in-Control (as defined in the MIP), the Option shall be fully vested and
exercisable during the 90 days immediately thereafter.

     4. Purchase of Option or Option Shares by Company. Following the death of
the Optionee, the Company may, but need not, upon the request of the holder of
the Option, purchase the Option prior to its exercise at a price equal to the
difference between the Market Value, on the date of such request, of the shares
of Common Stock then subject to exercise and the Option Price for such shares.

     5. Notice of Exercise. The Option, or any part of it, shall be exercised by
written notice directed to the Committee at the following address:

          Compensation Committee of the Board of Directors
          c/o Executive Vice President and Chief Financial Officer
          Andrew Corporation
          10500 West 153rd Street
          Orland Park, Illinois 60462


Such notice must state the Grant Date, the number of shares of Common Stock
subject to the grant, and the number of shares of Common Stock with respect to
which the Option is being exercised. The notice shall be accompanied by check,
bank draft, money order or other cash payment or by delivery of a certificate or
certificates, properly endorsed, for whole shares of Common Stock (provided that
any such shares acquired from the Company must have been held by the Optionee
for at least six months) equivalent in Market Value on the date of exercise to
the Option Price, or by a combination of cash and shares, in full payment of the
Option Price for the number of shares specified in the notice. The exercise may
be with respect to any one or more shares covered by this Option, reserving the
remainder for a subsequent timely exercise. The Company shall make prompt
delivery of such shares, provided that if any law or regulation requires the
Company to take any action with respect to such shares before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to take such action, and provided further that the Company
shall have no obligation to deliver any such certificate unless and until
appropriate provision has been made for any withholding taxes in respect of such
exercise.

2



--------------------------------------------------------------------------------



 



     6. Termination or Forfeiture of Option. (a) The Committee may forfeit this
Option at any time, regardless of whether the Option is vested or unvested at
such time (except if the Option has vested pursuant to a Change-in-Control), if
the Committee in its sole discretion determines that the Optionee has engaged in
any activity in competition with the Company, disclosed or misused the Company’s
confidential information or trade secrets, hired Company employees or solicited
them to terminate employment with the Company, or engaged in any other activity
or conduct that in the Committee’s sole discretion is harmful to the interests
of the Company. In addition to the foregoing, the Optionee agrees to pay the
Company the amount of any Option gain (net of any income taxes paid thereon)
realized by the Optionee from the prior exercise(s) of part or all of this
Option during the period beginning one year prior to the date of the Optionee’s
termination of employment and ending one year after the Optionee’s termination
of employment.

     (b) By accepting this Agreement, the Optionee consents to a deduction by
the Company from any amounts that it owes the Optionee pursuant to this
Agreement or any other plan, contract or agreement, to the extent of any amount
that the Optionee may owe the Company under subsection (a) above. Whether or not
the Company elects to make any such deduction, if the Company does not recover
the full amount owed by the Optionee, the Optionee agrees to immediately pay the
unpaid balance to the Company. The Company shall not be liable for any loss
incurred by the Optionee with respect to the exercise of the Option due to the
decrease of the Common Stock’s Market Value pending final determination by the
Committee of whether the Optionee has engaged in any activity described in
subsection (a) above.

     (c) The Option may not be exercised if such exercise could constitute a
violation of any applicable federal, state or other law or regulation.

     7. Rights Not Conferred. The Option shall not be affected by any change in
the nature of the Optionee’s employment so long as the Optionee continues to be
employed by the Company. Nothing contained in the MIP or in the Option shall
confer upon the Optionee any right with respect to continuance of employment by
the Company or interfere in any way with the right of the Company to terminate
the employment of the Optionee at any time.

     8. Option Not Assignable. The Option is not transferable or assignable, and
during the Optionee’s lifetime is exercisable only by the Optionee or by the
Optionee’s guardian or legal representative; provided that no provision herein
shall prevent the designation of a Beneficiary for the Option in the event of
the Optionee’s death. The Optionee shall have none of the rights of a
stockholder with respect to the Option shares until full payment of the Option
Price and delivery of the certificate or certificates for such shares.

     9. Adjustments. If and to the extent that the number of outstanding shares
of Common Stock shall be increased or reduced in the event of a reorganization,
recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, or any other change in the corporate structure of
the Company, the number and kinds of shares subject

3



--------------------------------------------------------------------------------



 



to the Option and the Option Price shall be proportionately adjusted by the
Committee, whose determination shall be conclusive.

     10. Option Subject to MIP. The granting of the Option is being made
pursuant to the MIP and the Option shall be exercisable only in accordance with
the applicable terms of the MIP. The MIP contains certain definitions,
restrictions, limitations and other terms and conditions all of which shall be
applicable to this Option. ALL OF THE PROVISIONS OF THE MIP ARE INCORPORATED
HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE SAME MANNER AS
IF EACH AND EVERY SUCH PROVISION WERE FULLY SET OUT HEREIN. Should the MIP
become void or unenforceable by operation of law or judicial decision, this
Agreement shall have no force or effect. Nothing set forth in this Agreement is
intended, nor shall any of its provisions be construed, to limit or exclude any
definition, restriction, limitation, or other term or condition of the MIP as is
relevant to this Agreement and as may be specifically applied to it by the
Committee. In the event of a conflict in the provisions of this Agreement and
the MIP, as a rule of construction the terms of the MIP shall be deemed superior
and apply. The Optionee hereby acknowledges receipt of a copy of the MIP.

     11. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

     

--------------------------------------------------------------------------------

Optionee’s Signature
   
 
   

--------------------------------------------------------------------------------

Optionee’s Name (Print or Type)
   
 
   

--------------------------------------------------------------------------------

Street Address
   
 
   

--------------------------------------------------------------------------------

City, State, Zip Code
   
 
   

--------------------------------------------------------------------------------

Social Security No.           Phone Number
   
 
   

     
ANDREW CORPORATION
 
   
By:
 

--------------------------------------------------------------------------------


  F. L. English

  Chairman, President and Chief Executive Officer

4



--------------------------------------------------------------------------------



 



EXHIBIT A

     This Option to purchase shares must be exercised no later than
                     20      or the Option will expire. From
                     200      through                      200      there are
certain conditions on the number of shares that may be purchased each year by
exercise of the Option. They are:

     0% through                     , 200     ;

     No more than 25% of the total Option may be exercised from
                     200      through                      200     ;

     No more than 50% of the total Option may be exercised from
                     200      through                      200     ;

     No more than 75% of the total Option may be exercised from
                     200      through                      200     ; and

     100% from                      200      through                     
20     .

